—Writ of habeas corpus in the nature of an application to reduce bail upon Nassau County Felony Complaint Nos. 027581 and 027582.
*440Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Nassau County Felony Complaint Nos. 027581 and 027582 to the total sum of $500,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the same sum as a cash bail alternative. Miller, J. P., Ritter, Copertino and Hart, JJ., concur.